EMPLOYMENT AGREEMENT

 

between

 

SUREPURE OPERATIONS AG.

(Registration number: CH-170.3.031.362-7)

(“the Company”)

 

and

 

STEPHEN MICHAEL ROBINSON

(UK Passport: 706365494)

(“the Executive”)

 

 

 

1BACKGROUND, APPOINTMENT AND DURATION

 

1.1It is noted that the Executive was appointed as a permanent employee of the
Company, based in Zug, Switzerland in the position of Chief Financial Officer
with effect from 1 August 2008.

 

1.2This revision is effective from 1 July 2012.

 

1.3The appointment of the Executive shall be of indefinite duration and may be
terminated by either party in accordance with the provision of clause 3

below.

 

2REPORTING AND DUTIES

 

2.1In performing his duties, the Executive shall report to the [CEO and the
Board of the Company so often as the Board may require.

 

2.2The Executive’s duties shall be determined by the Board from time-to-time and
shall include those duties ordinarily associated with the position of CFO.
Without limiting the scope of those duties, they shall include (a) establishing
a day-to-day working relationship with the company’s international formation,
auditing and secretarial advisors, to enable the international expansion of the
organisation; and (b) all other tasks and functions as required by the CEO
and/or the Board of the company from time-to-time.

 

2.3The Executive is expected to use his initiative and experience in determining
the appropriate nature and method of performing his duties as Chief Financial
Officer, but also undertakes to do everything reasonably requested of him by the
CEO or Board and to take all reasonable steps to promote the financial success
of the Entities.

 

3TERMINATION

 

3.1Subject to provisions of law of mandatory character, the Executive’s
appointment may be terminated:

 

3.1.1On not less than three calendar month’s written notice by the Company

 



 

Page 2

 

 

3.1.2On not less than three calendar month’s written notice by the Executive;

 

3.2The Executive undertakes, should he have been appointed as a director or in
any similar representative position by the Company and/or any of the Company’s
associated, subsidiary and/or holding companies (“the Entities”), and should his
employment by the Company terminate for any reason whatsoever, immediately to
resign from such office and/or position, by way of delivery of a letter of
resignation to the Chairman of the Company.

 

4REMUNERATION AND BENEFITS

 

4.1As remuneration for the services to be rendered by the Executive to the
Company, the Company shall pay for his benefit an annual gross remuneration
package (“annual package”) of CHF 396 000 (Three Hundred and Ninety Six Thousand
Swiss Francs) per annum,

 

4.2In addition to the annual package, the Company shall pay the following to
the;

 

4.2.1Company contributions for Social Security (including but not limited to AHV
, BVG, Swisslife) and other compulsory expenses – based on the Executives annual
package - will be paid by the company;

 

4.2.2A reimbursive amount equivalent to the cost of three economy class return
air-fare tickets for the Executive and his family (Cape Town-Zurich-Cape Town)
annually for travel at a mutually agreed time; and

 

4.2.3For the period that the Executive operates the SurePure Swiss offices from
his home, an amount of CHF 500 per month as an allowance for this.

 

4.3In order to facilitate international travel and communications, the Executive
will be provided with:

 

4.3.1A company supported mobile phone;

 

4.3.2Business Class travel on all flights;

 

4.3.3Such communication equipment as is required at the Executive’s residence to
enable effective communications after hours as required.

 

4.4In lieu of the Company purchasing a motor vehicle as defined in the original
employment contract, the Company shall reimburse the Executive for an annual
First Class Rail Pass for the area from Cham to Zurich Flughafen

 

4.5The Executive is at liberty to structure his annual package in a tax
efficient manner as determined by him, provided that the structure is approved
by the Company and its auditors (such approval to be at the Company’s expense)
and does not result in a total cost to the Company in excess of the annual
package. Particularly, all contributions, payments and/or charges due and/or
payable by the Company regarding the Executive in respect of social security,
accident and/or long term incapacity insurance, pension and retirement plans,
medical aid and the like shall be paid by the Company, but , except as defined
in clause 4.2.2, shall reduce the amount of the annual package by an amount
equal to the aggregate of all such contributions, payments and/or charges. The
Company shall pay such costs relating to tax advise as well as the costs related
to maintaining tax compliance for the Executive.

 



 

Page 3

 

 

4.6The Executive’s annual package will be reviewed by the Board of the Company
annually, in November, with a view to granting inflation related or other
increases.

 

4.7The Executive shall become eligible for consideration to participate in the
equity of the Company and/or the Entities, on such terms as the parties may then
agree.

 

5DISBURSEMENTS INCURRED BY THE EXECUTIVE

 

5.1The Company shall refund to the Executive any disbursements made or expenses
incurred by the Executive on behalf of the Company and which are authorised or
ratified by the Company, and in respect whereof proper substantiating
documentation is produced by the Executive.

 

5.2Whenever the Executive may be required to fly anywhere in the course of his
employment, the Company shall pay for such air travel on a business class basis.

 

5.3Payment of all sums of money to the Executive is subject to deduction of such
tax related or other amounts as may be required by law.

 

6HOURS OF WORK

 

6.1The Executive shall be required to keep ordinary office hours and to dedicate
all of his professional and management time and skills to the service of the
Company.

 

6.2The Executive shall also be required to work such additional hours as may be
necessary for the proper performance of his services from time-to-time, for
which the Executive is not entitled to any additional remuneration.

 

7LEAVE

 

The Executive shall be entitled to take 20 working days annual leave in respect
of each completed annual leave cycle, commencing upon the date of his
appointment, which leave shall be taken on dates approved by the Board of the
Company from time-to-time, in addition to any other absence from work as may be
permitted on an ad hoc basis by the CEO of the Company. A maximium of 20 days
leave may be carried forward to the next Calander year, unless such excess is
approved by the CEO. The excess over 20 days at 30 June 2012 will be foregone.

 

8CONDUCT AND DISCIPLINE

 



 

Page 4



 

The Executive is required to conduct himself in accordance with the reasonable
standards required of a person in his position, to use his initiative in
determining what conduct is acceptable and to act in accordance with all
established Company rules and procedures at all times.

 

9CONFIDENTIALITY

 

9.1It is recorded that the Executive will, by virtue of his association with the
Company and its subsidiaries, become possessed of, and will have access to, the
Company’s trade secrets and confidential information (referred to herein for
convenience as “the Company’s trade secrets”), including without limitation :

 

9.1.1.1the contractual and financial arrangements between the Company and its
investors, business partners and associates;

 

9.1.1.2the strategic objectives of the Company;

 

9.1.1.3details of the Company’s financial and operating structure and results;

 

9.1.1.4details of the remuneration paid by the Company to its various employees
and their duties;

 

9.1.1.5details of patents, trade marks, manufacturing processes of the Company
and the like; and

 

9.1.1.6other matters which relate to the business of the Company and in respect
of which information is not readily available in the ordinary course of business
to a competitor of the Company.

 

9.2Having regard to the above, the Executive undertakes that in order to protect
the proprietary interest of the Company in the Company’s trade secrets –

 

9.2.1he will not, during his employment by the Company or at any time
thereafter, either use, or directly or indirectly divulge or disclose to others
(except as required by the terms and nature of his employment thereunder), any
of the Company’s trade secrets;

 

9.2.2any written instructions, drawings, notes, memoranda or records relating to
the Company’s trade secrets which are made by the Executive or which come into
his possession during the period of his employment by the Company, shall be
deemed to be the property of the Company and shall be surrendered to the Company
on demand and in any event on the termination of the Executive’s employment by
the Company, and the Executive will not retain any copies thereof or extracts
therefrom;

 

9.2.3the Executive will not, either for himself or as the agent of anyone else,
persuade, induce, solicit, encourage or procure any employee of the Company to –

 



 

Page 5

 

 

9.2.3.1become employed by or interested in any manner whatever in any business,
firm, undertaking or Company (all of which are thereinafter referred to as “any
concern”), directly or indirectly in competition with the business carried on by
the Company;

 

9.2.3.2terminate his employment with the Company;

 

9.2.4he shall not furnish any information acquired by him as a result of his
employment with the Company to anyone else such that this results in any
employee of the Company becoming employed by, or directly or indirectly
interested in any manner in, any concern;

 

9.2.5he shall not solicit, interfere with, or entice or endeavour to entice away
from the Company any person, firm or Company who or which during the period of
the agreement or at the date of its termination, was a customer of or was
accustomed to dealing with the Company.

 

10ADDRESS AND NOTICES

 

10.1The parties choose as their formal addresses (“domicilium”) for the purposes
of the giving of any notice, the payment of any sum, the serving of any process
and for any other purpose arising from the agreement, as follows –

 

10.1.1 the Company - Dammstrasse 19    

CH 6301 Zug

Switzerland.

………………………….

      10.1.2 the Executive -

stephen.rob@me.com………………………….

  

10.2Each of the parties shall be entitled from time-to-time, by written notice
to the other, to vary its domicilium to any other physical address.

 

10.3Any notice given and any payment made by either party to the other (“the
addressee”) which –

 

10.3.1is delivered by hand during the normal business hours of the addressee at
the addressee’s domicilium for the time being, shall be presumed, until the
contrary is proved by the addressee, to have been received by the addressee at
the time of delivery;

 

10.3.2is posted by prepaid post from an address within Switzerland to the
addressee at the addressee’s domicilium for the time being, shall be presumed,
until the contrary is proved by the addressee, to have been received by the
addressee on the fourth day after the date of posting;

 

10.3.3is transmitted by telefax, confirmed by way of a successful telefax
transmission report, to the telefax number of the addressee’s domicilium for the
time being, shall be presumed, until the contrary is proved, to have been
received by the addressee two hours after the time of transmission.

 



 

Page 6



 

11GENERAL

 

11.1The agreement constitutes the sole record of the agreement between the
parties in regard to the subject matter thereof.

 

11.2Neither party shall be bound by any representation, express or implied term,
warranty, promise or the like not recorded therein or reduced to writing and
signed by the parties or their representatives.

 

11.3No addition to, variation, or agreed cancellation of the agreement or any of
the appendices thereto shall be of any force or effect unless in writing and
signed by or on behalf of the parties.

 

11.4No indulgence which either party may grant to the other shall constitute a
waiver of any of the rights of the grantor.

 

11.5The clause headings in the agreement shall not be used in the interpretation
thereof.

 

 

Signed at ____________________________________ the    1    day of
                      July                          2012       For:  Surepure
Marketing South Africa (Pty) Ltd             Name: /s/ Guy Kebble   Guy Kebble  
who warrants his authority to do so             Signed at
____________________________________ the    1    day of
                      July                          2012     /s/ Stephen
Robinson                                     Stephen Robinson

 

 

…………………….



 

 

